Name: Council Decision 2013/450/CFSP of 22Ã July 2013 on the signing and conclusion of the Agreement between the European Union and the Republic of Niger on the status of the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  international affairs;  Africa
 Date Published: 2013-09-11

 11.9.2013 EN Official Journal of the European Union L 242/1 COUNCIL DECISION 2013/450/CFSP of 22 July 2013 on the signing and conclusion of the Agreement between the European Union and the Republic of Niger on the status of the European Union CSDP mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 June 2012, the Prime Minister of the Republic of Niger addressed to the High Representative of the Union for Foreign Affairs and Security Policy (HR) an invitation letter authorising the deployment of the European Union CSDP mission in Niger (EUCAP Sahel Niger) and granting privileges and immunities, with a view to ensuring effective fulfilment of the mission on a unilateral basis, pending the conclusion of a detailed agreement between the European Union and the Republic of Niger on the legal status of the mission and of its staff. (2) On 16 July 2012, the Council adopted Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (1). (3) Article 8 of Decision 2012/392/CFSP provides that the status of EUCAP Sahel Niger and of its of staff, including, where appropriate, the privileges, immunities and further guarantees necessary for the completion and smooth functioning of EUCAP Sahel Niger, be the subject of an agreement concluded pursuant to Article 37 of the Treaty on European Union (TEU) and in accordance with the procedure laid down in Article 218 of the Treaty on the Functioning of the European Union. (4) Following the adoption of a Decision by the Council on 26 July 2012 authorising the opening of negotiations, the HR, negotiated, in accordance with Article 37 TEU an Agreement between the European Union and the Republic of Niger on the status of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (the Agreement). (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Niger on the status of the European Union CSDP mission in Niger (EUCAP Sahel Niger) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 July 2013. For the Council The President C. ASHTON (1) OJ L 187, 17.7.2012, p. 48.